Bleckley, Justice.
The accused stole a horse in the state of Tennessee. He brought the animal into this state, and here carried it from place to place in the border county of Whitfield. In that county he was indicted for the offense of simple larceny, and being convicted, moved for a new trial, which was •refused.
Whether he was guilty or not, depends upon whether a fresh larceny was committed here. The doctrine that a larceny is repeated in every county of the same sovereignty •in which any asportation of the stolen goods occurs, is *205established; and to that extent the fiction is to be accepted in place of the orignal fact. Fiction ought to have no place in the law, and it is to be hoped that the time will come when it will be rooted out; but in so far as it has been incorporated into the law, it must, for the present, be treated as of equal potency with reality. We have adopted the common law of England, and with it the theory of repetition Larceny, but in that country this theory would not embrace the present case; and that it would not there embrace it is a very sufficient reason for holding that it does not embrace it here. Ros. Cr. Ev., 646; 2 Russ. on Crimes, 119 ; 4 Bacon’s Abr., Bouvier’s Ed., 179. In this country the decisions are conflicting; see Whar. Cr. Law; Whar. Cr. Ev.; Bishop’s Cr. Law; Rorer on Inter-State Law. We think the soundest decisions are those which least favor the doctrine of constructive crimes. The true legal relation of the accused to our state, is that of a fugitive from justice from the state of Tennessee.
Judgment reversed.